Mr. Justice Hand delivered the opinion of the court: This was a bill in chancery filed in the city court of East St. Louis by Elizabeth Anderson, the appellant, against the unknown heirs of John H: Kinsley, deceased, Charles L. Manners, administrator of the estate of John H. Kinsley, deceased, and the trustees of the Golden Rule Lodge of Independent Order of Odd Fellows of East St. Louis, appellees, for the specific performance of a contract whereby John H. Kinsley is alleged to have, agreed, by parol, to conv'ey to the appellant a Certain house and lot described in the bill, situated in the city of East St. Louis. Answers and replications were filed and a hearing was had in open court, and a decree was entered dismissing the bill for want of equity, and Elizabeth Anderson has prosecuted an appeal to" this court. The evidence shows that the appellant was a widow- and kept a boarding house in the city of East St. Louis; 'that John H. Kinsley, who was an old man, was unmarried, was in poor health and was without relatives, and who had made his home at the boarding house of the appellant for a number of years, in 1904 purchased the house and lot wherein the appellant kept her boarding house; that thereafter and until his death, on July 20, 1908, Kinsley paid the appellant no board and that the appellant paid no rent for the use of the house; that upon the death of Kinsley the appellant expressed surprise that Kinsley had not made a will or left a deed conveying said house and lot to her. At the time of the purchase of the house and lot by Kinsley, and up to the time of his death, he was afflicted with a bowel and urinal trouble, soiled his clothing and his bedding, and Mrs. Anderson during all that time cared for him, washed his clothing and bedding, prepared separate meals for him, and, as one witness expressed it, for a long time cared for him as she would for a baby, he during a large portion of that time being confined fo his room' and bed. The evidence shows that after Kinsley purchased the house and lot in controversy, he said to appellant, in substance, You will not have to move; I have purchased this house and lot, and if you will take care of me in the future as long as I live, the same as you have in the past, this house is yours; to which appellant replied accepting said proposition. A large number of witnesses who appear to have been well acquainted with appellant and with Kinsley stated that on numerous occasions subsequent to. the purchase of the house and lot Kinsley stated to them, and sometimes, in the presence of, the appellant, that the appellant had taken good care of him and given him a good home and that he had bought the house for her, and that it was her house. While the law required, in a case like this, that the proof should clearly establish the contract and its terms must be certain and specific before it can be enforced in equity, (Geer v. Goudy, 174 Ill. 514; Seitman v. Seitman, 204 id. 504; Standard v. Standard, 223 id. 255; Daly v. Kohn, 234 id. 259;) we think when the evidence, as a whole, is considered it establishes that Kinsley stated to the appellant if she would take care of him during the remainder of his life the house and lot in which she then lived was her property, and that the appellant accepted the proposition and faithfully performed the contract on her part by furnishing Kinsley a good home and caring for him for a number of years, and up to the time of his death, during which time he was old and infirm. Our conclusion, therefore, is, that the contract relied upon by appellant was satisfactorily established by the evidence. We are also of the opinion that the evidence shows that the appellant took possession of the property under the contract made with Kinsley and remained in possession thereof until his death. Prior to the purchase of the house by Kinsley the appellant had paid rent therefor. Immediately after its ,purchase she ceased to pay rent, and during the time she lived in the house, and thereafter, and up until the time of Kinsley’s death, she was in the sole possession of said premises as owner and not as tenant, during which time Kinsley often spoke of the house in her presence, as her home, and when asked to sell it or trade it said it belonged to the appellant, and a few days before his death he stated to the appellant that he had the matter all fixed and she would get the house and lot. Some tax receipts have been introduced in evidence which recite Kinsley paid the taxes on the property subsequent to its purchase by. him. There is, however, no evidence in the record with whose money he paid them, and the evidence tends to show that what improvements were made upon the property were paid for by the appellant, and while, subsequent to its purchase, Kinsley placed a mortgage on the property for $500 with which to supply his temporary wants, we do not think that fact, except as to the mortgagee, should prejudice the. rights of the appellant. We have read this entire record with care, and think the appellant has shown such a case as to ^ntitle her to equitable relief within the principles announced in numerous decisions in this and other courts, (Warren v. Warren, 105 Ill. 568; Brown v. Sutton, 129 U. S. 238; Alexander v. Alexander, 150 Mo. 595;) and are impressed with the view that to refuse the appellant equitable relief, under the circumstances of this case, would be to inflict upon her a great wrong. The decree of the city court will be reversed and the case will be remanded to that court, with directions to enter a decree in accordance with the prayer of the bill, subject, however, to the lien of the mortgage. Reversed and remanded, with directions.